UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2010 Date of reporting period:October 31, 2010 Item 1. Reports to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Institutional Shares ANNUAL REPORT October 31, 2010 December, 2010 Dear Shareholder: Fiscal year 2010 was characterized by an increase in equity market indices across all market capitalizations with the NASDAQ Composite Index outperforming both the Dow Jones Industrial Average and the S&P 500 Index.In the large cap space, the S&P 500 Index posted a return of 16.52% while the Russell 1000 Value Index increased by 15.71%.In the small cap space, the Russell 2000 Index increased by 26.58% and the Russell 2000 Value Index increased by 24.43%.During the fiscal year ending October 31, 2010, both the Equity Income Fund and Small Cap Value Fund outperformed their relative benchmarks. Equity Income Fund Review For the fiscal year ending October 31, 2010, the Equity Income Fund’s return was 17.84%, outperforming the benchmark Russell 1000 Value Index and the S&P 500 Index, which generated total returns of 15.71% and 16.52%, respectively.The sectors that contributed most positively to the fund’s performance, relative to the benchmark Russell 1000 Value Index, were Consumer Staples, Energy and Financial Services while the main sector that lagged in relative performance was Consumer Discretionary.Stocks that contributed strongly to performance were NBTY, a manufacturer of nutritional supplements, Philip Morris International, a manufacturer of tobacco products outside the U.S., XL Group, an insurance provider, and Oracle, an enterprise software company.NBTY benefitted from a buyout from a private equity firm at a significant premium.Philip Morris International gained from strong pricing increases, more favorable foreign exchange rates and a lower tax rate.XL Group announced a share buyback program and continued to maintain underwriting discipline.Oracle executed better than expected during the year resulting in strong revenue growth and continued expansion of operating margins.Our portfolio was negatively impacted by our ownership of Bank of America, a large commercial bank, and MI Development, an industrial and commercial real estate management company. Small Cap Value Fund Review For the fiscal year ending October 31, 2010, the Small Cap Value Fund’s return was 31.22%, outperforming the benchmark Russell 2000 Value Index and the Russell 2000 Index, which generated total returns of 24.43% and 26.58%, respectively. The sectors that contributed most positively were Financial Services, Materials and Processing, Consumer Discretionary, and Consumer Staples.The sectors that detracted most negatively were Producer Durables and Technology. A significant factor contributing to our outperformance during the period was our ownership of Capital Lease Funding, a REIT, and the asset manager Virtus Investment Partners.We also benefitted from our ownership of a wide array of companies including XL Group, an insurance provider, Crown Crafts, a manufacturer of toddler and infant products, Boston Pizza Royalties 2 Income Fund, a Canadian Royalty Income Trust, EZCORP Inc., a pawn and payday loan provider, and UFP Technologies, a manufacturer of engineered packaging solutions and component products.Our results were hurt by our ownership of Yucheng Technologies, an IT provider to the banking sector in China, and Argan, an engineering and construction firm. Outlook Over the past fiscal year, the macroeconomic backdrop has improved and the equity markets have seen solid gains since their recent lows in August.Third quarter gross domestic product grew 2.5%, better than many had projected and an improvement from recent trends. Many businesses began to increase investments and consumer spending grew.On the other hand, a continued weak labor market is weighing on household consumption and the housing market in the U.S. is showing signs of weakness.In this environment, the Fed has reiterated its intention to combat deflation and provide liquidity to the market. The equity markets have been caught between a deflation threat and a mixed economic outlook on one hand and strong corporate earnings and seemingly attractive valuations on the other.In this environment, equities have recently performed strongly since bottoming in August.Despite the strong increase in share prices, we still sense pessimism toward equities.Bond funds are on track for $300 billion in net inflows for 2010, following 2009’s net inflow record of $350 billion.On the other hand, stock funds have seen nearly six months of net outflows in 2010 including September, when domestic funds experienced a $14.7 billion net outflow.With all of this said, our primary focus is bottoms up stock selection and we declare no particular expertise in prognosticating the direction of the equity markets.We continue to focus our attention on companies that are taking advantage of the opportunities that have arisen as a result of the dislocation of the economy, whether by buying discounted stock or debt, streamlining operations, investing in growth initiatives or making cheap acquisitions. As illustrated above, we performed well this year in both products on both an absolute and relative basis.We continue our approach of seeking out companies on a stock by stock basis, looking for those companies that are trading below intrinsic value on a normalized basis, based on a discounted valuation of future cash flows over the long-term. Thank you for your support and for entrusting us with your investment dollars.We will work hard to earn that trust and look forward to meeting your investment needs for years to come. Sincerely, The Huber Capital Management Team 3 Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investment performance reflects fee waivers.In the absence of these waivers, returns would be lower. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. The information provided herein represents the opinion of Huber Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500 Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock's weight in the Index proportionate to its market value. The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000 Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000 Index.The Russell 2000 Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Dow Jones Industrial Average is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the NASDAQ. The NASDAQ Composite Index is a market-value weighted index of all common stocks listed on NASDAQ. The indexes do not reflect the payment of transaction costs, fees and expenses associated with an investment in the Fund.The Fund’s value disciplines may prevent or restrict investment in major stocks in the benchmark indices.It is not possible to invest directly in an index. The Fund’s returns may not correlate with the returns of their benchmark indexes. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. 12/10 4 Huber Funds HUBER CAPITAL EQUITY INCOME FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Equity Income Fund vs the Russell 1000® Value Index and the S&P 500® Index Average Annual Total Return: Since Inception 1 Year (6/29/07) Huber Capital Equity Income Fund 17.84% -4.52% Russell 1000® Value Index 15.71% -7.73% S&P 500® Index 16.52% -4.83% Total Annual Fund Operating Expenses: 12.90% Net Annual Fund Operating Expenses: 1.50% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500® Index is an unmanaged, capitalization weighted index that measures the performance of 500 large-capitalization stocks representing major industries. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. 5 Huber Funds HUBER CAPITAL SMALL CAP VALUE FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Small Cap Value Fund vs the Russell 2000® Index and the Russell 2000® Value Index Average Annual Total Return: Since Inception 1 Year (6/29/07) Huber Capital Small Cap Value Fund 31.22% -1.16% Russell 2000® Index 26.58% -3.61% Russell 2000® Value Index 24.43% -5.25% Total Annual Fund Operating Expenses: 11.38% Net Annual Fund Operating Expenses: 2.00% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 10% of the total market capitalization of the Russell 3000® Index. The Russell 2000® Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Foreign securities typically involve greater volatility and political, economic and currency risks and differencesin accounting methods than domestic securities. 6 Huber Funds EXPENSE EXAMPLE – October 31, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/10 – 10/31/10). Actual Expenses The first set of lines of the table below provide information about actual account values and actual expenses, with actual net expenses being limited to 1.49% for the Huber Capital Equity Income Fund and 1.99% for the Huber Capital Small Cap Value Fund per the advisory agreement.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provide information about hypothetical account values and hypothetical expenses based on each Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 7 Huber Funds EXPENSE EXAMPLE – October 31, 2010 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/10 10/31/10 5/1/10 – 10/31/10* Actual Equity Income Fund Small Cap Value Fund Hypothetical (5% return before expenses) Equity Income Fund Small Cap Value Fund * Expenses are equal to an annualized expense ratio of 1.49% for the Huber Capital Equity Income Fund and 1.99% for the Huber Capital Small Cap Value Fund, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days (to reflect the one-half year period). 8 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – October 31, 2010 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Percentages represent market value as a percentage of total investments. 9 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2010 Shares COMMON STOCKS - 96.51% Value Aerospace - 2.54% Northrop Grumman Corp. $ Air Transport - 1.86% FedEx Corp. Aluminum - 0.05% Alcoa Inc. Banks: Diversified - 1.55% Bank of America Corp. Beverage: Soft Drinks - 1.69% Coca-Cola Co. Chemicals: Diversified - 2.46% BASF SE - ADR Computer Services, Software & Systems - 13.24% CA Inc. Microsoft Corp. Oracle Corp. Consumer Lending - 3.35% Cash America International, Inc. Consumer Services: Miscellaneous - 2.02% eBay Inc. (a) Diversified Financial Services - 3.22% Citigroup Inc. (a) JPMorgan Chase & Co. Diversified Retail - 2.41% Wal-Mart Stores, Inc. Electronics Components - 1.47% Tyco Electronics Ltd. Engineering & Contracting Services - 1.63% Fluor Corp. KBR, Inc. The accompanying notes are an integral part of these financial statements. 10 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2010, Continued Shares Value Financial Data & Systems - 3.51% Mastercard, Inc. - Class A $ Western Union Co. Foods - 2.53% ConAgra Foods, Inc. Tyson Foods, Inc. - Class A Homebuilding - 2.27% Lennar Corp. - Class B Insurance: Life - 8.12% CNO Financial Group, Inc. (a) Insurance: Property-Casualty - 5.99% XL Group PLC Oil: Integrated - 3.71% Royal Dutch Shell PLC - ADR Oil Well Equipment & Services - 1.08% Ensco PLC - ADR Pharmaceuticals - 11.26% Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Watson Pharmaceuticals, Inc. (a) Scientific Instruments: Control & Filter - 0.85% Flowserve Corp. Specialty Retail - 1.89% Home Depot, Inc. Steel - 1.51% Carpenter Technology Corp. Telecommunications Equipment - 2.68% Vodafone Group PLC - ADR Tobacco - 5.07% Philip Morris International, Inc. The accompanying notes are an integral part of these financial statements. 11 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2010, Continued Shares Value Utilities: Electrical - 8.55% Alliant Energy Corp. $ American Electric Power Co., Inc. Exelon Corp. NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $3,991,791) SHORT-TERM INVESTMENTS - 3.22% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.10% (b) First American Tax Free Obligations Fund - Class Z, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $152,317) TOTAL INVESTMENTS IN SECURITIES (Cost $4,144,108) - 99.73% Other Assets in Excess of Liabilities - 0.27% NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) Rate shown is the 7-day yield as of October 31, 2010. The accompanying notes are an integral part of these financial statements. 12 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2010 Shares COMMON STOCKS - 94.06% Value Asset Management & Custodian - 6.35% Virtus Investment Partners, Inc. (a) $ Back Office Supplies, H.R., & Consulting - 0.29% Heidrick & Struggles International, Inc. Banks: Diversified - 2.75% Park Sterling Bank (a) Commercial Vehicles & Parts - 1.00% Miller Industries, Inc. Consumer Lending - 7.93% EZcorp, Inc. - Class A (a) Nelnet, Inc. - Class A Containers & Packaging - 4.29% UFP Technologies, Inc. (a) Diversified Manufacturing Operations - 1.50% A. M. Castle & Co. (a) Engineering & Contracting Services - 2.58% Argan, Inc. (a) Foods - 3.25% Overhill Farms, Inc. (a) Health Care Facilities - 0.89% Tenet Healthcare Corp. (a) Homebuilding - 3.07% Lennar Corp. - Class B Household Furnishings - 2.95% Crown Crafts, Inc. (d) Insurance: Life - 7.85% CNO Financial Group, Inc. (a) Insurance: Property-Casualty - 5.08% XL Group PLC Leisure Time - 2.52% Interval Leisure Group, Inc. (a) Machinery: Industrial - 5.01% Armtec Infrastructure Trust Unit (b) The accompanying notes are an integral part of these financial statements. 13 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2010, Continued Shares Value Medical & Dental Instruments & Supplies - 0.56% Matrixx Initiatives, Inc. (a) $ Oil Well Equipment & Services - 1.11% Global Industries, Ltd. (a) Paper - 1.61% Kapstone Paper and Packaging Corp. (a) Pharmaceuticals - 2.49% Watson Pharmaceuticals, Inc. (a) Radio & TV Broadcasters - 3.69% Global Traffic Network, Inc. (a) Real Estate - 4.15% MI Developments, Inc. - Class A Real Estate Investment Trusts (REITs) - 4.67% CapLease, Inc. Rental & Leasing Services: Consumer - 2.20% Rent-A-Center, Inc. Restaurants - 8.78% Boston Pizza Royalties Income Fund (b) Famous Dave's of America, Inc. (a) Second Cup Royalty Income Fund Unit (b) (d) Specialty Retail - 0.41% Bidz.com, Inc. (a) (d) Steel - 2.45% Carpenter Technology Corp. Sugar - 0.92% Imperial Sugar Co. Textiles, Apparel & Shoes - 0.18% Hampshire Group, Ltd. (a) (d) The accompanying notes are an integral part of these financial statements. 14 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2010, Continued Shares Value Utilities: Electrical - 3.53% Alliant Energy Corp. $ Portland General Electric Co. TOTAL COMMON STOCKS (Cost $3,733,491) SHORT-TERM INVESTMENTS - 6.14% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.10% (c) First American Tax Free Obligations Fund - Class Z, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $322,350) TOTAL INVESTMENTS IN SECURITIES (Cost $4,055,841) - 100.20% Liabilities in Excess of Other Assets - (0.20)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) Rate shown is the 7-day yield as of October 31, 2010. (d) Security is considered illiquid. As of October 31, 2010, the value of these investments was $299,124 or 5.70% of net assets. See Note 2 (I) in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 15 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at October 31, 2010 Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund ASSETS Investments in securities, at value (identified cost $4,144,108 and $4,055,841, respectively) $ $ Cash Receivables for: Investments sold Dividends and interest Due from Adviser (Note 4) Prepaid expenses Total assets LIABILITIES Payables for: Securities purchased — Audit fees Fund accounting fees Transfer agent fees and expenses Distribution fees Administration fees Custody fees Shareholder servicing fees Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments and foreign currency related transactions Net assets $ $ The accompanying notes are an integral part of these financial statements. 16 Huber Funds STATEMENTS OF OPERATIONS For the Year Ended October 31, 2010 Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund INVESTMENT INCOME Income Dividends (net of withholding taxes of $2,738 and $10,084, respectively) $ $ Interest 59 Other income 4 3 Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Shareholder servicing fees (Note 5) Distribution fees (Note 6) Legal fees Custody fees (Note 4) Trustee fees Chief Compliance Officer fee (Note 4) Insurance expense Miscellaneous Reports to shareholders Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments and foreign currency related transactions Net realized and unrealized gain on investments and foreign currency related transactions Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 17 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments and foreign currency related transactions Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Accumulated net investment income $ $ (a)A summary of share transactions is as follows: Year Ended Year Ended October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 18 Huber Capital Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2010 October 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments and foreign currency related transactions Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Accumulated net investment income $ $ (a)A summary of share transactions is as follows: Year Ended Year Ended October 31, 2010 October 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions 45 Shares redeemed* ) Net increase $ $ * Net of redemption fees of $ $ — The accompanying notes are an integral part of these financial statements. 19 Huber Capital Equity Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period June 29, 2007* through Year Ended October 31, October 31, Net asset value, beginning of period $ Income from investment operations: Net investment income + Net realized and unrealized gain (loss) on investments and foreign currency related transactions ) Total from investment operations ) Less distributions: From net investment income ) ) ) — From net realized gain on investments — — ) — Total distributions ) ) ) — Net asset value, end of period $ Total return % % -52.82 % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before expense reimbursement % % % %† After expense reimbursement % % % %† Ratio of net investment income (loss) to average net assets: Before expense reimbursement %) %) %) %)† After expense reimbursement % % % %† Portfolio turnover rate % % % %‡ * Commencement of operations. + Less than $0.005. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 20 Huber Capital Small Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period June 29, 2007* through Year Ended October 31, October 31, Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ^ ) ) Net realized and unrealized gain (loss) on investments and foreign currency related transactions ) ) Total from investment operations ) ) Less distributions: From net investment income ) )+ ) — From net realized gain on investments — — ) — Total distributions ) )+ ) — Redemption fees retained +^ — — — Net asset value, end of period $ Total return % % -43.22
